21-116-cr
United States v. Aponte

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER

Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit,
held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
City of New York, on the 17th day of November, two thousand twenty-two.


       PRESENT:           John M. Walker, Jr.,
                          Steven J. Menashi,
                          Eunice C. Lee,
                                 Circuit Judges.
____________________________________________

UNITED STATES OF AMERICA,


                 Appellee,


          v.                                                   No. 21-116


HECTOR APONTE,


                 Defendant-Appellant.
____________________________________________
For Appellee:                          TIFFANY H. LEE, Assistant United States
                                       Attorney, for James P. Kennedy, Jr., United
                                       States Attorney for the Western District of
                                       New York, Buffalo, NY.


For Defendant-Appellant:               TIMOTHY     P.   MURPHY,    Federal    Public
                                       Defender’s Office, Buffalo, NY.


      Appeal from a judgment of the United States District Court for the Western

District of New York (Siragusa, J.).

      Upon due consideration, it is hereby ORDERED, ADJUDGED, and

DECREED that the appeal is DISMISSED AS MOOT.

      Hector Aponte appeals the denial—by the United States District Court for

the Western District of New York—of his motion for compassionate release. We

assume the parties’ familiarity with the underlying facts and procedural history.

      On March 10, 2022, we remanded Aponte’s case “to the district court for the

limited purpose of clarifying whether Aponte’s transfer to a new facility affect[ed]

[the court’s] reasons for denying his motion for compassionate release.” Order,

United States v. Aponte, No. 21-116, ECF No. 57 (2d Cir. Mar. 10, 2022). The district

court issued an order stating that it had “received no further communication from

Aponte since it denied his motion, and therefore has no information about his

                                         2
current location with the Bureau of Prisons or his current conditions of

confinement.” Order, United States v. Aponte, No. 6:09-CR-6036, ECF No. 158

(W.D.N.Y. March 21, 2022). The district court ordered that Aponte “must file and

serve a response containing that information on or before April 15, 2022” if he

“wishe[d] to apprise the Court of his current location and conditions of

confinement.” Id. After the court extended Aponte’s deadline to respond, Aponte

filed a response indicating that he had been released from the physical custody of

the Bureau of Prisons, he was on supervised release, and he was no longer seeking

compassionate release based on his previous motion. Response, United States v.

Aponte, No. 6:09-CR-6036, ECF No. 161 (W.D.N.Y. April 25, 2022). The district

court then clarified to this court “that Aponte’s transfer to a new facility does not

affect the Court’s reasons for denying his motion for compassionate release.”

Order, United States v. Aponte, No. 6:09-CR-6036, ECF No. 162 (W.D.N.Y. June 8,

2022). The district court further explained “that the issue upon which the matter

was remanded to this Court is now moot.” Id.




                                         3
     We agree. Now that Aponte has been released from custody and no longer

seeks compassionate release, his appeal is moot. Accordingly, we DISMISS the

appeal as MOOT.

                                   FOR THE COURT:
                                   Catherine O’Hagan Wolfe, Clerk of Court




                                     4